PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/439,089
Filing Date: 22 Feb 2017
Appellant(s): Ipsos-Insight, LLC



__________________
Adam R. Wuller (Reg. No. 65572)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/27/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/7/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


















(2) Response to Argument
35 USC 103 - The combination of Hunt and Ford teaches the limitation “the message window and the changelog window displayed simultaneously with and in association with the plurality of insights.” 
Appellant argues that the applied references are deficient in that they do not teach generating where the message window and the changelog window displayed simultaneously with and in association with the plurality of insights. (See Appeal Brief, 6/9/2022 pgs. 13-14). Examiner notes that Hunt teaches the above limitation in regard to the display of insights in a window:
Paragraph Number [0480] teaches merchandise brokers may use the present invention to better understand product line contributions to revenue and priority management. The analytic platform 100 may present data to brokers in a customized portfolio, such that the brokers may view their total product lines together. Such a simultaneous view format may provide the broker with a clearer picture of how various product lines are performing relative to one another with respect to overall revenue generation. Paragraph Number [1233] teaches unified reporting and solution framework may be provided. The unified reporting and solution framework may provide on-demand and scheduled reports, automated scheduled report delivery, multi-page and multi-pane reports for guided analysis, interactive drill down/up, swap, pivot, dynamic filter/sort/rank, and attribute filtering, multi-user collaboration and report sharing, dashboards with summary views and graphical dial indicators, flexible formatting dynamic titles, sorting, filtering, exceptions and tightly integrated with excel and PowerPoint and the like. (See also Examples in Paragraph Numbers [0481] and [1231]-[1234]) 
Appellant’s primary contention appears to be that neither reference singularly teach the concurrent display of claimed in the above limitation. Examiner contends that this is false based upon the teachings from these citations as well as supporting sections of the reference. The above indicated paragraphs from Hunt teach the display and implementation of data displays that include various windows and side-by-side data displays. The Hunt reference additionally teaches many different types of data and connections between displayed data and various goals and key indicators. However, the specific windows that display the information in the Hunt do not specifically contemplate presenting data as it relates to a message and changelog window. This deficiency is cured by the teachings of Ford which teaches the use of windows that specifically provide this information to a user as described in Paragraph Numbers [0119], [0263], [0269], and [0370] of the Ford reference. Both Hunt and Ford are directed to large scale data analysis. Hunt discloses the use of live boards to provide real time information. Ford improves upon Hunt by teaching a display of information that is collaboratively altered in real-time. One of ordinary skill in the art would be motivated to further include a display of information that is collaboratively altered in real-time, to efficiently allow multiple users to interact on a single project without creating conflicts or duplicating work. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of the use of live boards to provide real time information in Hunt to further utilize a display of information that is collaboratively altered in real-time as disclosed in Ford, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/MATTHEW H DIVELBISS/
Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624




Conferees:
/PATRICIA H MUNSON/            Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                            

Jerry O’Connor   /GJOC/            Supervisory Patent Examiner,            Group Art Unit 3624



Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.